Citation Nr: 9935136	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the upper extremities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant honorably served this nation during a time of 
war from April 1942 to October 1945. He was a prisoner of war 
of the German government from October 1943 to May 1945.  The 
appellant participated in seven combat missions.  He received 
European-African-Middle Eastern Campaign Medal with one 
bronze star.  The Department of Veterans Affairs (VA) has not 
forgotten the difficulties that any prisoner of war must have 
endured during confinement, and it has specifically 
considered the combat service that the appellant provided for 
the United States in a time of need.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Jackson, Mississippi, VA Regional Office (RO).  In that 
decision, the RO denied service connection for residuals of 
cold injury of the hands.


FINDING OF FACT

Competent evidence of a diagnosis of residuals of cold injury 
of the upper extremities is not of record.


CONCLUSION OF LAW

The claim for service connection for residuals of cold injury 
of the upper extremities is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant states that he sustained a cold injury to his 
upper extremities in service and that he has residuals from 
the cold injury.  Specifically, he states that his hands will 
swell when he is in an air-conditioned room and turn white.  
He states that it makes his hands very painful and that they 
feel like they are going to explode.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Additionally, "diseases specific as to former 
prisoners of war," such as organic residuals of frostbite, 
is a presumptive prisoner of war disorder, which, if the 
disease becomes manifest to a compensable degree during the 
veteran's lifetime, warrants service connection, even if 
there is no record of such disease during service.  See 
U.S.C.A. §§ 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(c) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant underwent a VA examination in February 1998.  
The appellant reported "nerves" problems with his hands.  
Neurological examination of the appellant's hands revealed 
normal sensation.  There was no Tinel's sign.  The VA 
examiner did not enter a diagnosis related to the appellant's 
hands or upper extremities.

The appellant had a hearing before this Board Member in 
September 1999.  The appellant testified that his hands would 
give him a lot of trouble when he was in an air-conditioned 
place.  He stated that his hands would swell and that the 
skin under his fingernails would turn white.  He described 
his hands as feeling like they were going to explode.  The 
appellant stated that his hands had been bothering him since 
service.  This Board Member informed the appellant that the 
evidence did not establish a current diagnosis of residuals 
of cold injury to the upper extremities and stated that he 
would hold the appellant's claim open for 60 days to allow 
the appellant to submit such evidence.  No evidence was 
received within the 60-day period.

The Board notes that the appellant is a prisoner of war and 
his testimony is both competent and very credible.  The 
appellant's statements that he was exposed to cold injury are 
accepted as true.  Service connection for residuals of cold 
injury in the lower extremities has been granted, and thus 
the issue before the Board is entitlement to service 
connection for residuals of cold injury in the upper 
extremities.  In this regard, a VA examination, which was 
thorough and adequate, was conducted.  Although a diagnosis 
of residuals of cold injury to the lower extremities was 
entered, the VA examiner did not enter a diagnosis of 
residuals of cold injury to the upper extremities.  The Board 
notes that the VA examiner, in fact, examined the appellant's 
hands.

After reviewing the evidence of record, the Board finds that 
the appellant's claim for service connection for residuals of 
cold injury to the upper extremities is not well grounded.  
See Caluza, supra.  Specifically, the appellant has not 
brought forth evidence of a current diagnosis of residuals of 
cold injury to the upper extremities.  The United States 
Court of Appeals for Veterans Claims (the Court) has stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau, 2 Vet. App. at 143-44.

The Board notes that this Board Member informed the appellant 
of the evidence necessary to well ground the claim for 
service connection for residuals of cold injury to the upper 
extremities, see 38 C.F.R. § 3.103(c)(2) (1999), and left the 
claim open for 60 days to allow the appellant to submit 
evidence of a current diagnosis of residuals of cold injury 
to the upper extremities.  This Board Member found the 
appellant to be very credible as to inservice cold injury, 
and there is no doubt in the Board's mind that the appellant 
had a cold injury to his upper extremities.  However, without 
a current diagnosis of residuals of cold injury to the upper 
extremities, the Board cannot grant service connection for 
such.

The Board is aware of the holdings by the Federal Circuit and 
the Court that the duty to assist does not apply when a claim 
is not well grounded.  Under 38 C.F.R. § 3.326(b) (1999), it 
states that monetary benefits will not be denied to a former 
prisoner of war unless the claimant has been offered a 
complete physical examination.  Because of the existence of 
the regulation, VA is bound to follow it.  The Court has not 
addressed the actions taken by the RO in these 
circumstances-when the appellant seeking service connection 
is a prisoner of war and has not brought forth evidence of a 
well-grounded claim for service connection-and the RO was 
proper in having the appellant undergo a VA examination.  See 
id.

The appellant's claim is not well grounded because he has not 
brought forth evidence of a current diagnosis of residuals of 
cold injury to the upper extremities.  The Board notes to the 
appellant that if he ever obtains evidence that establishes 
that he has a current diagnosis of residuals of cold injury 
to the upper extremities, that it urges him to submit that 
evidence as soon as possible in order to file a new claim.  
Suttman v. Brown, 5 Vet. App. 127 (1993).  Again, the Board 
has denied the appellant's claim because of no competent 
current evidence of residuals of cold injury and not because 
the Board does not believe that the appellant sustained cold 
exposure while he was a prisoner of war.  As stated above, 
this Board Member had an opportunity to observe the appellant 
and found him very credible and accepts his statements of 
sustaining cold exposure to the upper extremities as true.  
The only evidence missing in this claim is a current 
diagnosis of residuals of cold injury to the upper 
extremities.  The appellant is urged to submit such evidence.

Lastly, the Board must point out that it regrets that a more 
favorable decision could not be made in this case.  The 
denial of the claim is not remotely indicative of the 
appreciation that the Board has to veterans who have served 
our country with honor and distinction and who have endured a 
period of extreme hardship as a prisoner of war.


ORDER

Service connection for residuals of cold injury of the upper 
extremities is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

